Exhibit 12 WISCONSIN PUBLIC SERVICE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS (Millions) 2009 2008 2007 2006 2005 EARNINGS Net Income $ 120.4 $ 132.3 $ 113.3 $ 102.1 $ 84.5 Provision for income taxes 68.0 73.1 66.8 58.3 44.1 Income before taxes 188.4 205.4 180.1 160.4 128.6 Less: Undistributed earnings of less than 50% owned affiliates (1.8 ) (2.2 ) (2.5 ) (3.2 ) (2.0 ) Adjusted income from continuing operations before income taxes 186.6 203.2 177.6 157.2 126.6 Total fixed charges as defined 58.5 48.1 45.3 42.3 38.0 Total earnings as defined $ 245.1 $ 251.3 $ 222.9 $ 199.5 $ 164.6 FIXED CHARGES Interest expense $ 54.0 $ 44.0 $ 43.5 $ 40.4 $ 35.9 Allowance for funds used during construction 2.0 1.8 0.3 0.2 0.4 Interest factor applicable to rentals 2.5 2.3 1.5 1.7 1.7 Total fixed charges as defined $ 58.5 $ 48.1 $ 45.3 $ 42.3 $ 38.0 Preferred stock dividend requirements * 4.9 4.8 4.9 4.9 4.7 Total fixed charges and preferred stock dividend requirements $ 63.4 $ 52.9 $ 50.2 $ 47.2 $ 42.7 RATIO OF EARNINGS TO FIXED CHARGES 4.2 5.2 4.9 4.7 4.3 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS 3.9 4.7 4.4 4.2 3.9 * Represents preferred stock dividend requirements of Wisconsin Public Service computed by dividing the preferred stock dividend requirements by 100% minus the income tax rate.
